IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



CITY OF RENTON,                                  No. 71766-9-1                        C=3




                        Respondent,                                                   O


                                                 DIVISION ONE
                                                                                      en
                                                                                            $
                                                                                            CJ"j f •
                                                                                  13
ROBIN D. MILLER,                                 UNPUBLISHED OPINION              —
                                                                                            ;.-: i;;

                    Appellant.                   FILED: November 16, 2015




       Lau, J. — Robin D. Miller contested a $45 parking infraction in Renton Municipal

Court. The court found the infraction committed, and Miller appealed to King County

Superior Court, which dismissed the claim on procedural grounds. We granted

discretionary review.

       We do not reach the merits of the claim because we conclude that this court

lacks jurisdiction to hear the case. Under RCW 2.06.030, the appellate jurisdiction of

this court does not extend to civil actions at law for the recovery of money or personal

property when the original amount in controversy does not exceed the sum of $200. In

City of Bremerton v. Spears, 134Wn.2d 141, 151-53, 949 P.2d 347 (1998), the

Supreme Court concluded this jurisdictional proscription is absolute.

       The appeal is dismissed.



WE CONCUR:




  \pe